Citation Nr: 1517990	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for non-Hodgkin's lymphoma, from December 1, 2012.

2.  Propriety of the reduction in the rating for non-Hodgkin's lymphoma from 100 to 10 percent, effective December 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970 and from November 1990 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO)  that implemented a proposed reduction in the rating for non-Hodgkin's lymphoma from 100 percent to 10 percent, effective December 1, 2012.

As discussed in greater detail below, the Veteran filed an October 2012 notice of disagreement (NOD) initiating an appeal of the rating reduction determination, and later further argued (through his representative in a December 2014 brief) that the  non-Hodgkin's lymphoma residuals may warrant a rating in excess of 10 percent other than by restoration of the former 100 percent rating.  However, the RO has, in essence, processed this appeal as one seeking an increased rating rather than as challenging the propriety of a rating reduction.  The increased rating aspect appears ready for appellate review (but requires remand for additional development); the issue regarding the propriety of the rating reduction has not been addressed in a statement of the case (SOC) issued following the Veteran's October 2012 NOD, and is not properly prepared for appellate review .

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2014 brief by the Veteran's representative states that the Veteran now "asserts his signs and symptoms have become worse since the October 9, 2012, VA examination and asserts a new examination is warranted to determine the current level of severity."  It notes that the Veteran reports "he has anemia, lower Hemoglobin levels, and suffers from weakness, fatigability, headaches, lightheadedness, and shortness of breath...."  Such symptoms appear in the criteria for a higher rating under Diagnostic Code (Code) 7715 and possibly a rating for residual anemia under Code 7700.  Given the allegation of worsening, a contemporaneous examination to assess the disability is necessary.

A 100 percent rating for non-Hodgkin's lymphoma was in effect from March 1993 to December 2012.  A March 2012 rating decision proposed, and a September 2012 rating decision implemented, a reduction in the rating to 10 percent, effective December 1, 2012.  A NOD received in October 2012 challenged the September 2012 decision.  The cover letter from the Veteran's representative referred to the NOD as concerning the "decision dated September 12, 2012" on the issue of "Entitlement to an increased rating for non Hodgkin's lymphoma."  Notably, the September 2012 rating decision implemented a rating reduction (rather than denying an increased rating).  The Veteran's own signed statement submitted with the NOD states "I ... disagree with the decision" that reduced the rating for non-Hodgkin's lymphoma.  The Board finds that the October 2012 NOD initiated an appeal of the reduction of the rating for non-Hodgkin's lymphoma.  Although the December 2012 SOC issued in response phrases the issue as "Evaluation of non-Hodgkin's lymphoma current evaluated as 100 percent disabling," and states the decision as "Evaluation of non-Hodgkin's lymphoma, which is currently evaluated 100 percent disabling, is decreased to 10 percent effective December 1, 2012," the SOC's cited regulations and explanation of reasons and bases are confined to applying the criteria for rating non-Hodgkin's lymphoma and anemia to conclude that the criteria for a rating in excess of 10 percent were not met; the SOC does not cite to, or discuss the regulations and elements for consideration when determining the propriety of a rating reduction.

The distinction is significant, as a case involving the propriety of a reduction requires consideration of regulatory criteria affording certain due process protections specific to such matter that do not apply in a general claim for increase.  See 38 C.F.R. § 3.105(e).  [Notably, the provisions of 38 C.F.R. § 3.344(a)(b) may apply as the rating reduced was in effect for more than 5 years/the disability had stabilized.]  The Board finds that the December 2012 NOD timely initiated an appeal on the issue of the propriety of the reduction of the rating for non-Hodgkin's lymphoma from 100 to 10 percent.  The Court has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

The issues seeking an increased rating for non-Hodgkin's lymphoma and challenging the propriety of the September 2012 reduction in the rating for such disability from 100 percent to 10 percent are inextricably intertwined.  Final appellate review of the increased rating issue must be deferred pending the resolution of the propriety of reduction issue (but requires the additional development ordered below in the interim).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for residuals of non-Hodgkin's lymphoma.  If any such records are unavailable, the reason for their unavailability must be explained for the record.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate physician to determine the current nature and severity of all of his residuals of non-Hodgkin's lymphoma.  The entire record, to include this remand, must be reviewed by the examiner in connection with the examination.  The examiner(s) should be provided a copy of the criteria in 38 C.F.R. § 4.117, Codes 7715 (non-Hodgkin's lymphoma) and 7700 (anemia).  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that identifies and describes in detail all symptoms attributable to the Veteran's non-Hodgkin's lymphoma (to include those under the criteria for rating non-Hodgkin's lymphoma, anemia, and any other identified residuals).  Specifically, the examiner should comment on the Veteran's contentions that the residuals of non-Hodgkin's lymphoma include anemia, lower Hemoglobin levels, and symptoms of weakness, fatigability, headaches, lightheadedness, and shortness of breath.

The examiner must explain the rationale for all opinions.

3.  The AOJ should issue an appropriate SOC in response to the Veteran's timely NOD challenging the propriety of the September 2012 reduction in the rating for non-Hodgkin's lymphoma from 100 to 10 percent, effective December 1, 2012.  The appellant must be advised of the time limit for filing substantive appeals, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in the matter, it should be returned to the Board for further appellate consideration.

4.  Thereafter, the AOJ should review the record and readjudicate the remaining issue on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

